Citation Nr: 1414453	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971 with service in the Republic of Vietnam from May 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for peripheral neuropathy of the right and left upper extremities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the record shows that the Veteran was evaluated in April 2008 for complaints of tingling and weakness of the upper extremities, and that he was diagnosed as having diabetic neuropathy and prescribed medications for the same.  A July 2008 treatment note indicates that he is followed for diabetic neuropathies.  However, when he was examined in October 2008, the Veteran was found to have no peripheral neuropathies of the upper extremities.  There is some indication that the Veteran failed to report for EMG testing.  The examiner also concluded that the Veteran's left hand complaints were more likely radicular symptoms from a nonservice-connected cervical spine disability.  

The Board notes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the October 2008 VA examination is inadequate as the examiner did not address the conflicting diagnoses of record, to include whether the Veteran had peripheral neuropathy of the upper extremities that resolved prior to the examination.  He also failed to indicate whether the radicular symptoms that the Veteran experiences are aggravated by his diabetes mellitus. On remand, the Veteran must be afforded an additional VA examination to address the deficiencies noted herein.  See Barr v. Nicholson, 21 Vet. App. 303(2007).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Shreveport VA Medical Center and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to evaluate his claimed peripheral neuropathies of the bilateral upper extremities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All appropriate testing should be performed, to include EMG testing if necessary.

The examiner should identify and diagnose all left or right upper extremity disorders, to include those that may have resolved during the appeals process.  If a diagnosis of diabetic peripheral neuropathy is not made, the examiner should reconcile his/her findings with those made in April and July 2008.

For each diagnosed right or left upper extremity disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder was caused or aggravated (made worse) by the Veteran's military service and/or his service-connected diabetes mellitus, type II.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, to include as secondary to service-connected diabetes mellitus, type II, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


